Name: 99/521/EC: Commission Decision of 9 July 1999 amending Decision 95/124/EC establishing the list of approved fish farms in Germany (notified under document number C(1999) 2040) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  fisheries;  technology and technical regulations
 Date Published: 1999-07-30

 Avis juridique important|31999D052199/521/EC: Commission Decision of 9 July 1999 amending Decision 95/124/EC establishing the list of approved fish farms in Germany (notified under document number C(1999) 2040) (Text with EEA relevance) Official Journal L 199 , 30/07/1999 P. 0073 - 0075COMMISSION DECISIONof 9 July 1999amending Decision 95/124/EC establishing the list of approved fish farms in Germany(notified under document number C(1999) 2040)(Text with EEA relevance)(1999/521/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Article 6(3) thereof,(1) Whereas the Member States may obtain the status of approved farms free of certain fish diseases for fish farms located in non-approved zones in respect of infectious hamatopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS);(2) Whereas the list of approved fish farms in Germany was established by Commission Decision 95/124/EC(3), as last amended by Decision 97/228/EC(4);(3) Whereas, by letters of 10 and 18 December 1996 and 11 February, 16 March and 19 November 1998, Germany submitted justifications to the Commission for obtaining the status of approved farms located in non-approved zones in respect of IHN and VHS for other fish farms, as well as the national provisions ensuring compliance with the rules on maintenance of approval;(4) Whereas the Commission and the Member States have examined the justifications submitted by Germany for those farms;(5) Whereas that examination has shown that some farms meet the requirements of Article 6 of Directive 91/67/EEC; whereas some farms do not meet those requirements, in particular as regards their sampling programme and infrastructure provisions;(6) Whereas the farms that meet the requirements of Directive 91/67/EEC should accordingly qualify for the status of approved farms in non-approved zones;(7) Whereas those farms should be added to the list of approved farms;(8) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 95/124/EC is replaced by the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 9 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.(3) OJ L 84, 14.4.1995, p. 6.(4) OJ L 91, 5.4.1997, p. 35.ANNEXI. FARMS IN LOWER SAXONY1. Jochen Moeller Fischzucht Harkenbleck D - 30966 Hemmingen-Harkenbleck2. Versuchsgut Relliehausen der UniversitÃ ¤t GÃ ¶ttingen(hatchery only)D - 37586 Dassel3. Dr R. Rosengarten Forellenzucht Sieben Quellen D - 49124 GeorgsmarienhÃ ¼tte4. Ulrike und Gudrun MÃ ¼hler Forellenhof Fredelsloh D - 37186 Moringen5. Klaus KrÃ ¶ger Fischzucht Klaus KrÃ ¶ger D - 21256 Handeloh WÃ ¶rme6. Ingeborg Riggert-Schlumbohm Forellenzucht W. Riggert D - 29465 SchnegaII. FARMS IN THURINGIA1. Firma Tautenhahn D - 98646 Trostadt2. Firma Hattop D - 98617 Meiningen3. ThÃ ¼ringer Forstamt LeinefeldeFischzucht WorbisD - 37327 Leinefelde4. Fischzucht Salza GmbH D - 99734 Nordhausen-Salza5. Fischzucht KindelbrÃ ¼ck GmbH D - 99638 KindelbrÃ ¼ck6. Forellenhof Wichmar D - 07774 Wichmar7. Reinhardt StreckerForellenzucht OrgelmÃ ¼hleD - 37351 DingelstadtIII. FARMS IN BADEN-WÃ RTTEMBERG1. Heiner Feldmann Riedlingen/Neufra D - 88630 Pfullendorf2. Walter Dietmayer Forellenzucht Walter Dietmayer, Hettingen D - 72501 Gammertingen3. Heiner Feldmann Bad Waldsee D - 88630 Pfullendorf4. Heiner Feldmann Bergatreute D - 88630 Pfullendorf5. Walter Jenz Wuchzenhofen, BoschenmÃ ¼hle D - 72649 Wolfschlugen6. Peter Schmaus Fischzucht Schmaus, Steinental D - 88410 Steinental/Hauerz7. Josef Schnetz FenkenmÃ ¼hle D - 88263 Horgenzell8. Erwin Steinhart Quellwasseranlage Steinhart, Hettingen D - 72513 Hettingen9. Hugo Strobel Quellwasseranlage Otterswang, SÃ ¤gmÃ ¼hle D - 72505 Hausen am Andelsbach10. Reinhard Lenz Forsthaus, GaimÃ ¼hle D - 64759 Sensbachtal11. Peter Hofer Sulzbach D - 78727 Aisteig/Oberndorf12. Stephan Hofer Oberer Lautenbach D - 78727 Aisteig/0berndorf13. Stephan Hofer Unterer Lautenbach D - 78727 Aisteig/Oberndorf14. Stephan Hofer Schelklingen D - 78727 Aistaig/Oberndorf15. Hubert Schuppert Brutanlage, Obere FischzuchtMastanlage, Untere Fischzucht D - 88454 Unteressendorf16. Johannes Dreier Brunnentobel D - 88299 Leutkirch/Hebrazhofen17. Peter StÃ ¶rk Wagenhausen D - 88348 Saulgau18. Erwin Steinhart Geislingen/St. D - 73312 Geislingen/St.19. Joachim Schindler Forellenzucht LohmÃ ¼hle D - 72275 Alpirsbach20. Heribert Wolf Forellenzucht Sohnius D - 72160 Horb-Diessen21. Claus Lehr Forellenzucht Reinerzau D - 72275 Alpirsbach-Reinerzau22. Hugo Hager Bruthausanlage D - 88639 Walbertsweiler23. Hugo Hager Waldanlage D - 88639 Walbertsweiler24. Gumpper und StÃ ¶ll GmbH Forellenhof Rossle, Honau D - 72805 Liechtenstein25. Ulrich Ibele Pfrungen D - 88271 Pfrungen26. Hans Schmutz Brutanlage 1Brutanlage 2 Brut- und Setzlingsanlage 3(Hausanlage)D - 89155 Erbach27. Wilhelm Drafehn Obersimonswald D - 77960 Seelbach28. Wilhelm Drafehn Brutanlage Seelbach D - 77960 Seelbach29. Franz Schwarz Oberharmersbach D - 77784 Oberharmersbach30. Meinrad Nuber Langenenslingen D - 88515 Langenenslingen31. Anton SpieÃ  HohmÃ ¼hle D - 88353 KiÃ leg32. Karl Servay Osterhofen D - 88339 Bad Waldsee33. Kreissportfischereiverein Biberach Warthausen D - 88400 Biberach34. Hans Schmutz Gossenzugen D - 89155 Erbach35. Reinhard RÃ ¶sch Haigerach D - 77723 Gengenbach36. Harald Tress Unterlauchringen D - 79787 Unterlauchringen37. Alfred TrÃ ¶ndle Tiefenstein D - 79774 Albbruck38. Alfred TrÃ ¶ndle Unteralpfen D - 79774 Unteralpfen39. Peter Hofer Schenkenbach D - 78727 Aisteig/Oberndorf40. Heiner Feldmann Bainders D - 88630 PfullendorfIV. FARMS IN NORTH RHINE-WESTPHALIA1. Wolfgang Lindhorst-Emme Hirschquelle D - 33758 SchloÃ  Holte-Stukenbrock2. Wolfgang Lindhorst-Emme Am Oelbach D - 33758 SchloÃ  Holte-Stukenbrock3. Hugo Rameil und SÃ ¶hneSauerlÃ ¤nder ForellenzuchtD - 57368 Lennestadt-GleierbrÃ ¼ck4. Peter Horres Ovenhausen, JÃ ¤tzer MÃ ¼hle D - 37671 HÃ ¶xterV. FARMS IN BAVARIA1. Gerstner Peter (Forellenzuchtbetrieb Juraquell)WellheimD - 97332 Volkach